Citation Nr: 0803170	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and L. J.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1986 to October 
1992 with subsequent service with the U. S. Army Reserves.  

By rating action in November 1994, the RO denied service 
connection for PTSD.  A notice of disagreement (NOD) was 
received in November 1995, and a statement of the case (SOC) 
was issued in April 1998.  However, the veteran did not 
perfect an appeal and that decision became final in June 
1998.  38 C.F.R. § 20.302(b).  By rating action in July 1999, 
the RO denied the veteran's request to reopen the claim of 
service connection for PTSD on the grounds that the claim was 
not well grounded.  An NOD was received in September 1999, 
and the RO issued a SOC in April 2003 in which the veteran's 
claim was readjudicated and denied the claim on a de novo 
basis.  The veteran did not perfect an appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for PTSD.  In 
August 2007, a hearing was held at the RO before the 
undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for PTSD was last finally denied by 
the RO in July 1999, and the veteran did not perfect an 
appeal.  

3.  The additional evidence received since the July 1999 
rating decision is new and material and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1999 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.326 (2007).  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim of 
service connection for PTSD, a letter dated in February 2004, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was needed to substantiate her 
claim and that VA would assist her in obtaining evidence, but 
that it was ultimately her responsibility to give VA any 
evidence pertaining to her claim, including any evidence in 
her possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA medical 
records identified by her have been obtained and associated 
with the claims file.  The veteran also testified at a 
hearing before the undersigned member of the Board at the RO 
in August 2007.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

At this point, the Board notes that the veteran was not 
provided with adequate notice under 38 U.S.C. § 5103(a) with 
respect to a reopened claim under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, in light of the 
favorable decision to reopen the claim, the Board finds that 
any deficiency in complying with VCAA concerning a reopened 
claim is harmless error and that no useful purpose would be 
served by remanding the appeal to the RO in this regard.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

As noted above, service connection for PTSD was last, finally 
denied by the RO in July 1999.  The veteran did not perfect 
an appeal, and it became final in June 2003.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

The evidence of record at the time of the most recent 
adjudication of the veteran's claim in April 2003 (the SOC 
which considered evidence that had been submitted since the 
July 1999 rating decision then on appeal), included the 
veteran's service medical and personnel records, and numerous 
VA and private medical records from 1993 to 2000.  The 
private medical records and a few VA reports included the 
diagnosis of PTSD, while other VA progress reports noted 
possible PTSD symptoms but ruled out a diagnosis of PTSD.  
(See October 1993 VA outpatient).  The assessment on VA 
psychiatric examination in June 1997, was to the effect that 
the veteran was malingering and exaggerating her symptoms as 
a plea for help.  

Although the veteran made vague references to being exposed 
to death and seeing Scud missiles when evaluated by private 
healthcare workers, she had never provided any specific 
information which could be used to attempt to verify her 
claimed stressors.  The veteran also contends that her 
current psychiatric problems are due to sexual harassment and 
verbal abuse in service.  Again, she did not provide any 
specific information which would provide a basis for any 
meaningful research to confirm the claimed stressors.  

In the April 2003 SOC, the RO readjudicated and denied the 
claim on the grounds that there was no credible evidence of 
an in-service stressor to support a diagnosis of PTSD.  

The evidence added to the record since April 2003, includes 
an October 2003 lay statement from a soldier purported to 
have served in the veteran's unit in which he indicated that 
he recalled hearing rumors that the veteran had been under a 
great deal of mental stress due to sexual harassment by other 
servicemen.  He also recalled hearing about an incident in 
which the veteran pointed a loaded weapon at several drill 
sergeants in a threatening manner.  He also stated that they 
were under the threat of Scud missile attacks and that Scud 
missiles were fired every night to prevent U.S. troops from 
sleeping.  Additionally, in a letter received in October 
2003, the veteran reported that she was awarded disability 
benefits by the Social Security Administration due to PTSD.  
However, the veteran did not provide a copy of the 
administrative decision or any related medical records used 
in the disability determination.  Although the lay statement 
did not include any specific information that, by itself, 
verified the veteran's claimed stressors and did not provide 
any specific details capable of verification, it is 
potentially relevant on its face and the Board finds it to be 
new and material.  

Moreover, the Social Security decision and any medical 
records establishing a diagnosis of PTSD is material, as they 
may include potentially probative information, and is so 
significant that they must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156.  

Based on the foregoing, the Board finds that new and material 
evidence has been received that is sufficient to reopen the 
veteran's claim for service connection for PTSD.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  Concerning the Social 
Security disability determination, the Board notes that no 
attempt has been made to obtain the Administrative decision 
or the medical records relied upon to render that decision.  
Therefore, additional development is necessary to fulfill the 
duty to assist under 38 U.S.C.A. §§ 5103A, 5107(b), and to 
afford the veteran an opportunity to present evidence and 
argument in support of her claim.  Further discussion of this 
matter will be addressed in the remand portion of this 
decision.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for PTSD, 
the appeal to reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for PTSD, the RO must now consider the 
issue on a de novo basis.  

As indicated above, the veteran now reports that she is 
receiving Social Security disability due to PTSD.  However, 
the evidentiary record as currently constituted does not 
include any medical records or the disability determination 
from the Social Security Administration (SSA).  "Part of the 
Secretary's obligation is to review a complete record.  VA is 
required to obtain evidence, including decisions by 
administrative law judges from the SSA, and to give that 
evidence appropriate consideration and weight."  Baker v. 
West, 11 Vet. App. 163 (1998).  As the SSA decision and 
associated medical records could be pertinent to the 
veteran's claim, an attempt must be made to obtain these 
records and associate them with the claims file.  

As the appeal must be remanded on other grounds, the veteran 
should be given another opportunity to provide a detailed 
stressor questionnaire that includes all of the claimed 
stressors that she believes have caused her current 
psychiatric problems.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated her for any 
psychiatric problems, including PTSD 
since February 2004.  After securing the 
necessary release, the AMC should attempt 
to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, she should be so informed 
and it should be documented in the claims 
folder.  

2.  The veteran should be asked to 
provide a detailed description of the 
specific traumatic incident(s) which 
produced the stressors that resulted in 
her claimed PTSD.  The veteran should be 
as specific as possible as to the dates 
and circumstances of the claimed 
stressors; the unit(s) to which she was 
assigned and her specific duties at the 
time of the incidents; the names of any 
individuals involved and any witnesses to 
the claim incidents, and a description of 
her personal involvement in each 
incident.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressful events, and that she must be as 
specific as possible to facilitate a 
search for verifying information.  

3.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  

4.  Thereafter, the AMC should undertake 
all indicated development to attempt to 
verify any reported stressors, and 
request that the U.S. Armed Services 
Center for Research of Unit Records 
(JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, provide 
any available information to confirm the 
reported stressors.  

5.  If the veteran provides information 
which results in verification of any 
reported stressor, she should be afforded 
a VA psychiatric examination to determine 
if she has PTSD under the criteria in 
DSM-IV, based on the confirmed 
stressor(s) alone.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination, to 
include psychological testing.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and explain fully why the 
stressor(s) is considered sufficient 
under DSM-IV.  If the examiner is only 
able to theorize or speculate as to this 
matter, he or she should so state.  The 
examiner should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if feasible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.  

7.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


